Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 4/23/21.

Allowable Subject Matter
Claims 1-7, 9-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...an auxiliary circuit having: an auxiliary node; a first auxiliary switch coupled between the first node and the auxiliary node; and a second auxiliary switch coupled between the auxiliary node and the second node; and a precondition circuit having: a current source coupled between the voltage input terminal and the first node; a first transistor coupled between the first node and the second node; a second transistor coupled between the second node and the ground terminal; and an error amplifier having a non-inverting input coupled to the first node, an inverting input coupled to a voltage output terminal, and an error amplified output coupled to a gate terminal of the second transistor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a precondition circuit having: an error amplifier having a non-inverting input coupled to the first node, an inverting input coupled to a voltage output terminal, and an error amplified output.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a switching node to a first plate of an auxiliary capacitor, and from a second plate of the auxiliary capacitor to the ground terminal; and during a discharging state: decouple the first circuit path and the second circuit path; establish a third circuit path from the switching node to the first plate of the flyback capacitor, and from the second plate of the flyback capacitor to the ground terminal; and establish a fourth circuit path from the switching node to the first plate of the auxiliary capacitor.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838